Name: Commission Regulation (EC) NoÃ 1112/2008 of 10Ã November 2008 amending Regulation (EC) NoÃ 1731/2006 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products
 Type: Regulation
 Subject Matter: animal product;  trade policy;  foodstuff
 Date Published: nan

 11.11.2008 EN Official Journal of the European Union L 300/31 COMMISSION REGULATION (EC) No 1112/2008 of 10 November 2008 amending Regulation (EC) No 1731/2006 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 170 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1731/2006 (2) provides for the necessary measures and conditions to guarantee that the preserved products eligible for export refunds are produced solely from beef and veal, and that the meat is of Community origin. (2) The constraints imposed by Regulation (EC) No 1731/2006 as regards the presentation of the meat to the customs authorities have proved to create practical and unnecessary problems to the concerned operators. Moreover the constraints imposed by the Regulation as regards the fulfilment of export formalities complicate the tasks of customs authorities in those Member States where electronic customs systems are already applied. (3) To make the implementation of Regulation (EC) No 1731/2006 easier, the conditions relating to the presentation of the meat to the customs authorities and the export formalities therein should thus be simplified whilst ensuring the effectiveness and transparency of the control by the customs authorities. (4) Regulation (EC) No 1731/2006 should therefore be amended. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1731/2006 is amended as follows: 1. In Article 3(1), the third subparagraph is replaced by the following: The meat shall be presented and labelled in a manner which ensures it is clearly identifiable and can be easily associated with the accompanying declaration. 2. In Article 6, paragraph 1 is replaced by the following: 1. Operators shall enter the reference number of the declaration(s) referred to in Article 3(1) of this Regulation on the export declaration(s) referred to in Article 5 of Regulation (EC) No 800/1999 together with the quantities and identification details of the preserved products exported corresponding to each declaration. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 325, 24.11.2006, p. 12.